Title: To Thomas Jefferson from John F. Mercer, 28 December 1801
From: Mercer, John F.
To: Jefferson, Thomas


          
            Dear Sir
            Annapolis Dec. 28th. 1801.
          
          Mr. William Polk of Somerset County in this state will have the honor of presenting you this—he is anxious to be made known to you & I feel gratified by introducing him as one of the distinguish’d supporters’ of an Revolution in this State; He has since invariably maintaind his original principles & standing almost alone in the lower District of the Eastern Shore, nothing but his rank in society & his personal qualities perhaps ensur’d his safety,—they scarcely procurd him tolerance till the late change offerd him a seat in the Senate of this State:, I feel also another gratification in repeating the expression of the respectful attachment with which
          I am Dr Sir yr Ob hble Sv.
          
            John F. Mercer
          
        